                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )               4:10CR3053-2
                                       )
            v.                         )
                                       )
AARON WILLIAM POLK,                    )                  ORDER
                                       )
                  Defendant.           )
                                       )

      I have received a motion for early release under the First Step Act from the
defendant. With that in mind,

      IT IS ORDERED that:

      (1)   The Federal Public Defender is appointed to represent Aaron William
            Polk regarding the motion received in my chambers on February 26,
            2019.

      (2)   The Clerk shall provide Federal Public Defender David Stickman,
            Supervisory AUSA John Higgins and USPO Kelly Nelson with a copy
            of this order and the defendant’s motion.

      (3)   No later Friday, March 15, 2019, counsel for the government and
            counsel for the defendant shall advise me regarding their positions
            respecting the motion.

      DATED this 27th day of February, 2019.

                                     BY THE COURT:
                                     s/ Richard G. Kopf
                                     Senior United States District Judge
